Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Jan. 5, 2022, has been entered in the application. Claims 1-13 and 16-20 are pending.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Nov. 22, 2021 is acknowledged and has been considered.

Claim Rejections - 35 USC § 112
Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 17, the recitation of first and second nodes is preceded by a recitation in line 9 that refers to connection points located “on nodes”. Resultantly, it is not clear whether the later-recited first and second nodes are actually further nodes, being different from the generically recited “nodes” in line 9. It also becomes unclear as to whether the later recited first and second nodes are actually not first and second nodes in view of the generic plural recitation in line 9. Subsequent recitations of “first” and “second” nodes (claims 2, 6) and “third” and “fourth” nodes (claims 3, 4) are also confusing, at least to the extent that the meaning of “first”, “second”, “third” and “fourth” are not clear if there are plural nodes earlier recited and which are different from the later nodes; additionally, since the “nodes” initially recited are referred to as being at opposite transverse ends of the transverse front member; and the third and fourth nodes are positively recited as being also at the opposite “transverse end sections” of the transverse front member, it is not clear whether the initially recited nodes are the same as or different from the later-recited third and fourth nodes. A similar condition in 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.



Claims Not Rejected over the Prior Art of Record.
Claims 1-13, and 16-20 are not currently rejected as being unpatentable over or anticipated by the prior art of record, however they are not in condition for allowance at this time in view of the clarity issues and potential unclear scope as treated above in the section under 35 USC §112.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that the previously set forth combination cannot meet the claims as now amended. The examiner agrees, as best the claims presented can be interpreted. Note that applicant’s amendment has introduced numerous clarity issues with the claims which would require correction prior to the allowance of the claims. In the event that any clarifying amendment subsequently made by applicant renders the claims unpatentable with respect to the prior art, applicant should understand that the resulting claims would not be allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616